Citation Nr: 1437632	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an evaluation in excess of 20 percent for chronic thoracic spine pain with arthritis ("thoracic spine disability").  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Specifically, the October 2009 rating decision denied an evaluation in excess of 50 percent for the Veteran's PTSD and MDD.  In a July 2010 statement of the case, the RO increased the Veteran's PTSD and MDD evaluation from 50 percent to 70 percent effective September 28, 2009. 

The June 2010 rating decision, in pertinent part, continued the 20 percent evaluation for the Veteran's thoracic spine disability.  The Veteran continues to appeal for higher evaluations for her PTSD, MDD and thoracic spine disability.  

The Board also observes that, in a separate June 2010 rating decision, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU).

In December 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2013, which have been considered by the RO in the March 2013 supplemental statement of the case.



FINDINGS OF FACTS

1.  Throughout the period on appeal, the Veteran's PTSD and MDD most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Throughout the period on appeal, the Veteran's thoracic spine disability has been manifested by complaints of pain; productive of less movement than normal, pain on movement and mild thoracic scoliosis with a forward flexion of no less than 85 degrees; there was no excess fatigability, weakened movement, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting, standing and/or weight-bearing.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD and MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 20 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The notice requirement was satisfied in November 2008 and March 2010 letters that informed her of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2009 and February 2013 for her PTSD and MDD, and in May 2010 and February 2013 for her thoracic spine disability.  In March 2013, a VA addendum opinion to the February 2013 VA examination for her thoracic spine disability was also provided.  The Board finds that the VA examinations and addendum opinion are adequate, because the examinations and opinion included a review of the Veteran's claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that her disabilities have worsened since her most recent VA examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.  

II.  Higher Evaluation Claims

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

PTSD and MDD

The Veteran's PTSD and MDD have been evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013), effective September 28, 2009.  The Veteran's PTSD and MDD evaluation were increased to 70 percent as of September 28, 2009, the date of her VA examination.  See 38 C.F.R. § 3.400(o) (2013) (the date that the increase is shown to have occurred (date entitlement arose)).  

Under DC 9411, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a September 2009 VA psychiatric examination, the Veteran reported having a worsening mood following the deaths of her mother and sister and a serious car accident which exacerbated her previous back pain and confined her to a walker for four months.  She had weekly panic attacks, increased anxiety, and feelings of hopelessness, helplessness and uselessness.  She was more agoraphobic.  She described being very depressed and frequently spending two to three days in bed without showering.  She expressed having intrusive thoughts of how she would commit suicide, but denied precise suicidal planning.  She also reported having increased nightmares about the sexual abuse she sustained in the military.  The Veteran had not worked for about 14 years and her brother-in-law moved in with her to help with the finances.  

Upon objective evaluation, the September 2009 VA examiner found that the Veteran appeared thinner than last evaluated; was well dressed and groomed; had a mildly affected and somewhat dysthartic (slurred, slow and difficult to understand) speech; clear, linear and mostly logical thought processes; had excessive amount of self-deprecating comments; dysphoric and anxious mood; restricted and congruent affect; cognitively alert; oriented in all dimensions; grossly intact memory; sustained attention throughout interview; fair insight and judgment; no active suicidal or homicidal ideations; and no perceptual distortions.  The VA examiner found that the Veteran was not an imminent danger to herself or to others, but had chronic nihilistic thinking.  The VA examiner diagnosed the Veteran with severe and chronic PTSD and assigned a GAF score of 45 finding that the Veteran's symptoms had worsened coincidental with multiple deaths in her family and ongoing exacerbated back pain.  The VA examiner opined that the severity and unpredictability of her symptoms would preclude her from attaining and maintaining gainful employment as her paranoia, anxiety and agoraphobia would prohibit her from working even on a minimal basis with the public.  

VA treatment records dated from October 2009 to January 2013 continue to show the Veteran's reports of panic attacks, depression, decreased motivation and intrusive nightmares about her military sexual trauma.  An October 2009 VA treatment record reflects that the Veteran used to identify herself with her job as a denture maker, which she loved, and felt undeserving to be receiving disability compensation.  An April 2010 VA treatment record reflects that the Veteran complained of difficulty sleeping and only sleeping for an hour and a half and then waking up.  

November 2011 VA treatment records document that the Veteran had ongoing depressive symptoms of low mood, decreased motivation, no energy, excessive eating leading to weight gain, and feelings that her life had no purpose.  The Veteran also reported having fewer than frequent nightmares, but continued to have intrusive thoughts and anger.  She said that she felt unsafe around most people and avoided men other than her brother-in-law.  She continued to live with her brother-in-law and called their relationship platonic as her past sexual trauma prevented her from having another intimate relationship.  She said she rarely left her home.  The Veteran was prescribed medication, but felt that her energy level could be hampered, so she had not started taking the medication.  Objective findings showed that the Veteran's mood was depressed and anxious; had a full affect; had spontaneous speech; goal-directed and logical thought processes; normal thought content and behavior; fair judgment and insight; and impaired fund of knowledge (forgetful, loses things easily).  No reported suicidal or homicidal ideation.  The VA treating psychiatrist diagnosed the Veteran with chronic PTSD and recurrent MDD and assigned a GAF range of 45-50.  

A March 2012 VA treatment record reflects that the Veteran continued to report ongoing intrusive thoughts and nightmares about her sexual assaults.  She also said she had anxiety surges that were "almost like a panic attack" and difficulty concentrating.  She did describe feeling fairly well and found her medication to be helpful with her symptoms.  She also felt motivated to work on her house (painting her bathroom and bedroom, hanging shelves and unpacking old boxes) since her children were visiting.  

An October 2012 VA treatment record documents that the Veteran had increased depression and irritability symptoms, was more isolative, and experienced daily intrusive thoughts and nightmares about her sexual assaults.  She also reported having a good energy level, improved focus and concentration with medication, and was recently reunited with distant cousins.  The Veteran's VA treating psychiatrist found no abnormal objective mental health findings, except for an anxious mood, continued her PTSD and MDD diagnoses and assigned a GAF score of 50.  

At a February 2013 VA psychiatric examination, the Veteran reported spending her time sitting, feeling tired and having pain and a lack of energy.  She said that she had days where she did not dress and had no motivation to do anything.  She said that she did get up sometimes to clean her house, but that after seven years, her house was still "not put together" and it was "embarrassing."  The Veteran also reported having nightmares two or three times a week sometimes occurring one right after the other.  She watched television and played Sudoku; it helped her fall asleep easier.  She said that she used to make jewelry and wanted to start a jewelry business.  She said that her feelings of mistrust of people prevented her from making friends.  She also said it made her do her shopping at night when fewer people were around.  She said she had three people she trusted in her family.  She said that she occasionally went out to eat with her brother-in-law, but did not engage in any other social events.  She expressed wanting to be more social, but also said she was only able to attend one social club meeting.  

Upon objective evaluation, the February 2013 VA examiner noted that the Veteran was appropriately dressed; cooperative and pleasant and outgoing during the interview; oriented in all spheres; and had intact attention, concentration, insight, judgment and memory.  The VA examiner noted that the Veteran reported her mood as feeling "stuck" and disappointed that her mood had not improved more, but also expressed experiencing happy moments.  The VA examiner also noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified finding that the Veteran did not currently meet the DSM-IV criteria for MDD.  The Veteran was assigned a GAF score of 50.  The VA examiner opined that the Veteran had reduced occupational and social functioning with reduced reliability in circumstances of increased stress.  Based on the Veteran's limitations of trust of people and lack of motivation and mood, the VA examiner found that the Veteran had difficulty in social interaction.  The VA examiner also found that the Veteran's limitations did not render her totally unable to maintain and carry out substantially gainful employment as the Veteran had the functional residual capacity to carry out simple unskilled tasks under ordinary supervision.  

Based on a careful review of the record, the Board finds that the Veteran's service-connected PTSD and MDD do not manifest symptoms that more nearly approximate total occupational and social impairment.  The Veteran has reported symptoms of depression, anxiety, panic attacks, persistent and frequent nightmares, lack of motivation and energy, and agoraphobia.  Although the Veteran reported suicidal thoughts at her September 2009 VA examination, she had no precise plan and had denied such thoughts since that examination.  She had very few relationships of trust and she had limited social activity, however, she expressed a desire to engage more socially.  Also, she has been able to sustain a long-standing living arrangement with her brother-in-law.  Despite often feeling unmotivated, the Veteran did indicate she was able to clean her house (including painting, hanging shelves and unpacking boxes before a family visit), left the house to shop (albeit at night with few people around) and occasionally went out to eat with her brother-in-law.  She did not report any activities other than watching television and playing Sudoku, but she did express an interest in starting a jewelry business.  Indeed, the February 2013 VA examiner found that the Veteran's psychiatric symptoms did not render her totally unable to maintain and carry out substantially gainful employment as she would be able to perform simple unskilled tasks under ordinary supervision.  Therefore, the Board finds that, for the entire appeal period, the preponderance of the evidence weighs against a 100 percent evaluation and that the Veteran's PTSD and MDD most nearly approximates a 70 percent evaluation.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD and MDD were more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's PTSD and MDD present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected PTSD and MDD are manifested by symptoms of depressed mood, anger, lack of motivation, anxiety and suspiciousness, which are encompassed within the 70 percent rating criteria under DC 9411.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Thoracic Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

The Veteran's thoracic spine disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC Codes 5010-5237, effective December 7, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion for the spine is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Note (1) requires consideration also of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

The Board finds that the preponderance of the evidence weighs against finding an evaluation in excess of 20 percent for the Veteran's thoracic spine disability.  

In a December 2009 statement, the Veteran contends that she had x-rays taken of her back that showed worsening.  She was unable to straighten her back and they provided her with a walker which she used for three to four months.  She said that she had to stop working, because her work made her back pain worse.  See May 2010 statement.   

March 2010 and April 2010 private treatment records document the Veteran's complaints of low back pain that had been increasing for the last two months.  Following a March 2010 motor vehicle accident, the Veteran said she currently had upper neck and back pain.  She took Tramadol and Naproxen for pain relief and had received in July 2009 a transformal epidural steroid injection which improved her symptoms by 60 percent.  Objective findings revealed that the Veteran had a normal gait, alignment and mobility; normal bilateral lower extremity range of motion and strength; no weakness in upper extremities or hips; no sensory deficits in arms or legs; and no reflex abnormalities in the upper or lower extremities.  There was a minimal degree of midline back pain in the thoracic area for the week or two following the motor vehicle accident, but no posterior process tenderness with range of motion.  There was also pain that radiated into the right greater trochanter region extending into the lateral thigh to the knee.  No associated weakness or numbness with discomfort was found.  The private physician found that the Veteran's pain was consistent with radicular pain and diagnosed her with herniated lumbosacral disc, lumbar back pain, and degenerative disc disease of the lumbosacral spine.  

At a May 2010 VA thoracolumbar spine examination, the Veteran reported mild back pain which occasionally traveled into her right arm twice a week lasting for one to hours.  She also complained of associated mild stiffness located between her shoulder blades occurring on a daily basis and lasting for one to two hours.  She reported having mild flare-ups, which mildly impaired her ability to perform daily activities and were precipitated by house cleaning.  The flare-ups occurred three to four times a week and lasted for one to two hours.  She treated her pain symptoms with Naprosyn, Tramadol and Flexeril and responded fairly without side effects.  The Veteran did not require ambulatory devices or present with unsteadiness while walking.  There was no associated weight loss, numbness, fevers, weakness, general feeling of illness, bladder or bowel issues, dizziness or visual disturbances reported. 

Upon objective evaluation, the May 2010 VA examiner found that the Veteran had a normal gait, posture, curvature of the spine and position of the head.  Range of motion testing revealed forward flexion at 85 degrees, extension at 22 degrees, left lateral flexion at 27 degrees, right lateral flexion at 25 degrees, left lateral rotation at 23 degrees and right lateral rotation at 25 degrees.  The VA examiner found mild upper spine extension, pain and painful motion on examination, but no ankylosis of the thoracolumbar spine.  Repetitive use testing revealed no changes in range of motion.  There was no fatigue, weakness, lack of endurance, or incoordination present following range of motion or repetitive use testing.  No muscle spasm, effusion, instability, tenderness, redness, heat or abnormal movement was found.  Straight leg test was negative.  There was no sensory or motor impairment and normal lower extremity sensory function.  The VA examiner found no incapacitating episodes during the past 12 months.  The VA examiner did not perform any diagnostic testing as the Veteran's arthritis had already been established.  The VA examiner diagnosed the Veteran with chronic thoracic strain arthritis and found that the condition had a mild effect on the Veteran's usual occupation and daily activities.  

A November 2012 VA treatment record documents the Veteran's report that she experienced moderate low back pain in the prior week, after "reaching for something."  She treated her pain by resting, using heat and continuing with her pain medication.  

A January 2013 VA treatment record reflects complaints for gradually worsening low back pain with left-sided radicular symptoms.  She also reported some problematic mid back pain and some occasional neck pain traveling into her upper extremities.  She did not indicate that any activity precipitated the pain.  She did not report any numbness or tingling.  Objective findings revealed minimal pain on palpation over the low back region and mild pain on palpation over the mid-thoracic region.  The VA treating physician noted a March 2012 CT scan of the lumbar spine which showed multilevel degenerative spondylosis.  The Veteran was diagnosed with spinal stenosis and radiculopathy.  

At a February 2013 VA thoracolumbar spine examination, the Veteran reported lower lumbar pain and pain into the right lower extremity.  She specifically noted pain affecting her hip, right leg and bottom of her right foot.  She also complained of intermittent middle right back pain, thoracic pain and neck pain.  She reported flare-ups of the thoracolumbar spine from prolonged leaning forward or standing and no problems with sitting.  The Veteran occasionally used a brace for several hours during the week for relief of mid and lower back pain.  The VA examiner noted that the Veteran had radicular pain characterized by mild intermittent pain in the right lower extremity and a cold sensation on the bottom of the right foot, but denied problems with the left lower extremity.  

Upon objective evaluation, the February 2013 VA examiner performed range of motion testing, which revealed forward flexion at 90 degrees or greater with objective evidence of painful motion at 60 degrees; extension at 15 degrees with objective evidence of painful motion at 10 degrees; lateral flexion at 25 degrees with objective evidence of painful motion at 20 degrees; and lateral rotation at 30 degrees with objective evidence of painful motion at 20 degrees.  Repetitive use testing revealed no changes and no additional limitation in range of motion.  The VA examiner found that the Veteran had functional loss of thoracolumbar spine exhibited by less movement than normal, pain on movement and mild thoracic scoliosis.  The VA examiner did not find that the Veteran had more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, or interference with sitting, standing and/or weight-bearing.  The VA examiner found localized tenderness of the thoracolumbar spine.  Guarding and muscle spasm were present, but did not result in an abnormal gait or spinal contour.  Muscle strength was normal.  Normal deep tendon reflexes of the bilateral knee and bilateral ankle.  Normal sensory examination results in the bilateral lower extremities.  The VA examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  Upon diagnostic testing, the VA examiner diagnosed the Veteran with lumbar strain with multilevel degenerative spondylosis and thoracic strain with mild scoliosis.  The VA examiner also found that the Veteran's thoracolumbar condition did impact her ability to work.  

A March 2013 addendum opinion by the February 2013 VA examiner found that the Veteran had extensive changes in her lower back and her thoracic spine.  As the VA examiner explained that thoracic spine disease did not cause lower extremity complaints or radiculopathies, the Veteran's specific lower extremity radicular symptoms were attributed to her lower back changes and lumbar spine disease.  The VA examiner also found no evidence to suggest aggravation.  

Based on a careful review of the evidence, the Board finds that throughout the appeal period, the Veteran's thoracic spine disability does not warrant an evaluation in excess of 20 percent.  In other words, there is no evidence establishing forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).

The evidence showed that the Veteran's forward flexion was no less than 85 degrees as shown at her May 2010 VA examination.  During the February 2013 VA examination forward flexion was 90 degrees.

The Veteran has competently described pain during flare-ups.  She has reported that these flare-ups were precipitated by house cleaning and occurred three to four times a week and lasted for one to two hours.  She also stated that her back pain prevented her from continuing to work.  The Board observes that the February 2013 VA examiner found that the Veteran had functional loss exhibited by less movement than normal, pain on movement and mild thoracic scoliosis; the Veteran's thoracic spine disability also impacted her ability to work, but the VA examiner did not make a specific finding on the extent of the impact.  Nevertheless, the Board notes that during the February 2013 VA examination, the Veteran did not have additional limitation in her range of motion upon repetitive use.  However, there was an objective finding of painful motion at forward flexion at 60 degrees, which is the highest degree of forward flexion to qualify under the 20 percent rating criteria.  Thus, the Board finds that the 20 percent evaluation already takes into consideration the Veteran's complaints of mild thoracic spine pain and the resulting functional impairment.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds that a higher evaluation is not warranted.  

Although both the May 2010 and February 2013 VA examiners noted painful motion was present on examination, no fatigue, weakness, lack of endurance or incoordination was found.  Furthermore, the May 2010 VA examiner specifically found no incapacitating episodes during the past 12 months and the February 2013 VA examiner found no intervertebral disc syndrome of the thoracolumbar spine.  Therefore, the Board finds that consideration of a higher evaluation under DC 5243 for intervertebral disc syndrome is not warranted.  See 38 C.F.R. § 4.71a, DC 5243 (2013).  

The Board has also considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to her thoracic spine disability.  See 38 C.F.R. § 4.71a.  During her May 2010 VA examination, the Veteran reported occasional mild pain traveling into her right arm twice a week.  At the examination, no such pain was noted and no sensory or motor impairment was found.  There was also no muscle spasm, weakness, tenderness or abnormal movement on examination of the thoracolumbar spine.  During her February 2013 VA examination, the Veteran reported radicular pain in the right lower extremities.  The VA examiner noted normal muscle strength, normal deep tendon reflexes and normal sensory examination results.  Although the VA examiner found mild radiculopathy on the right, the VA examiner also opined in her March 2013 addendum opinion, that the radiculopathy was attributable to her nonservice-connected lumbar spine disease and not to her service-connected thoracic spine disability.  Therefore, as the Veteran has not been diagnosed with radiculopathy associated with her thoracic spine disability and the preponderance of the medical evidence does not reveal any compensable neurological disability associated with the thoracic spine, the Board finds that a separate compensable rating for neurological abnormalities is not warranted.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's thoracic spine disability was more or less severe during the appeal period than is otherwise discussed above. 

Finally, the Board has considered whether the Veteran's thoracic spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected thoracic spine disability is manifested by symptoms of pain from prolonged leaning forward and standing.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Board concludes that the schedular rating criteria adequately describe the Veteran's disability picture, which results in pain from prolonged leaning forward and standing.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD and MDD is denied.  

Entitlement to an evaluation in excess of 20 percent for chronic thoracic spine pain with arthritis is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


